PER CURIAM.
Upon consideration of the appellee’s motion to dismiss and the appellants’ response thereto, as well as the appellants’ response to the Court’s order of May 19, 2003, the Court has determined that the order on appeal is not final. Specifically, because the lower tribunal’s Final Judg*353ment Confirming Arbitration Award indicates that the appellants’ cross-claim to the Motion to Confirm Arbitration Award remains pending, judicial labor remains, and the appeal is consequently premature. See generally Carlton v. Wal-Mart Stores, 621 So.2d 451, 452 (Fla. 1st DCA 1993)(observing that “a final decree marks the end of judicial labor,” and applying finality test: “whether the case is disposed of by the order and whether a question remains open for judicial determination”). Accordingly, the motion is granted and the appeal is dismissed for lack of jurisdiction.
ERVIN, KAHN and HAWKES, JJ„ CONCUR.